                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


AIRRY DAVID MASSEY,

                              Plaintiff,

 v.                                                                Case No. 20-CV-031

DAVID ALLEN,

                              Defendant.


                      DECISION AND ORDER ON DEFENDANT’S
                        MOTION FOR SUMMARY JUDGMENT


         Plaintiff Airry David Massey, a prisoner who is representing himself, brings this

lawsuit under 42 U.S.C. § 1983 (Docket # 1.) Massey alleges that the defendant, David

Allen, retaliated against him after he filed an Inmate Complaint Review System (ICRS)

complaint about missing property. Before me is Allen’s motion for summary judgment.

(Docket # 51.) For the reasons explained below, I will grant summary judgment in Allen’s

favor.

                                            FACTS

         1. Preliminary Matters

         In his reply brief, Allen states that Massey failed to respond to his proposed findings

of fact, so pursuant to Federal Rule of Procedure 56 and Civil Local Rule 56, the court

should construe Allen’s proposed findings of fact as uncontroverted. (Docket # 67 at 2.)

However, district courts are entitled to construe pro se submissions leniently and may

overlook a plaintiff’s noncompliance with procedural rules by construing the limited

evidence in a light most favorable to the plaintiff. See Gray v. Hardy, 826 F.3d 1000, 1005



           Case 2:20-cv-00031-NJ Filed 12/08/20 Page 1 of 11 Document 72
(7th Cir. 2016). While Massey’s response does not formally conform with the rules, he

offers a declaration that refutes many of Allen’s proposed findings of fact. As such, I will

consider the information contained in Massey’s submissions where appropriate in deciding

Allen’s motion.

       2. Massey’s Version of Events

       Massey was an inmate at Oshkosh Correctional Institution during the time when the

relevant events took place. (Docket # 62, ¶ 3.) On August 17, 2016, Massey and his cellmate

Robert Schumacher got in a fight after Massey complained to Schumacher about the smell

inside their cell. (Id., ¶ 6.) As a result, both Massey and Schumacher were sent to the

Restrictive Housing Unit (RHU) for 26 days and issued conduct reports. (Id.) When Massey

was released from RHU on September 12, 2016, he arrived at his new cell in V-Building,

which had five bins containing the personal property that was removed from his cell after he

was sent to RHU. (Id., ¶ 7.) Massey asserts that the defendant, David Allen, who was a

sergeant assigned to the third shift in V-building, was responsible for packing up his personal

items when he was sent to RHU. (Id., Docket # 53, ¶ 3.) Massey began unpacking his

belongings and noticed that he was missing his hat, his gloves, and a rug that was a gift from

his mother. (Docket # 63, ¶ 9.) Massey complained to Sergeant Lebron, not a defendant,

about his missing property, and Lebron told him to speak to Allen when he was on shift on

that night. (Id., ¶¶ 11, 13.)

       Massey approached Allen that night and asked him about his missing rug. (Id., ¶ 14.)

According to Massey, Allen responded that he was not allowed to have two rugs, and

Massey explained that he did not have two rugs, one of them belonged to Schumacher. (Id.)

When Massey continued to press Allen about his rug, he states Allen told him to file an

                                              2


          Case 2:20-cv-00031-NJ Filed 12/08/20 Page 2 of 11 Document 72
inmate complaint. (Id.) Massey also states that he asked about his missing legal materials,

which Massey suspected were taken by another inmate, Jerry Meeks, who occupied his cell

after he moved to RHU, and Allen had no answer. (Docket # 61 at 5; Docket # 62, ¶ 11.)

Massey further states that Allen watched him walk over to the inmate complaint box and

grab several Inmate Complaint Forms. (Docket # 62, ¶ 16.) Allen also watched as Massey

sat in the V-Building dayroom filling out the Inmate Complaint Forms. (Id.)

       From September 12, 2016 until his transfer to the Wisconsin Resource Center on

March 28, 2017, Massey asserts Allen began retaliating against him. Specifically, Massey

states Allen began a “campaign to out me to gangs;” a “campaign to discard and open my

mail and read my mail;” and a “campaign to scare me at night by playing prison riot

material at the highest volume through the V-Building staff computer speakers.” (Id., ¶ 21.)

       Massey does not explain how Allen tampered with his mail. As for outing him to

gangs, he states that when he first transferred to OSCI, he had a conversation with Allen on

June 20, 2016 about Massey’s “past protective custody history and missing shower shoes.”

(Id., ¶ 4.) After Massey filed his inmate complaint concerning the missing property, he states

that he overheard Allen telling “the A.M. cooks housed in the V-Building and the unit aids

who would assist the elderly who were housed in the V-Building that the plaintiff was a

snitch.” (Docket # 61 at 8.) According to Massey, “I could literally hear the defendant

telling those inmates that the plaintiff was a security threat to OSCI staff and should be in

protective custody to protect the OSCI staff.” (Id.) Massey reported this conversation in an

Inmate Complaint Appeal dated November 23, 2016. (Docket # 61-2 at 72.)

       Regarding Allen’s campaign to use loud and disturbing noise to harass Massey at

night, Massey asserts that for the period from the time he submitted his inmate complaint to

                                              3


         Case 2:20-cv-00031-NJ Filed 12/08/20 Page 3 of 11 Document 72
the time he was sent to the Wisconsin Resource Center in March 2017, Allen would “play

vile, disturbing sounds, glass breaking, gun shots, screaming and haunting noises to frighten

me, starring [sic] at my cell window a lot while his feet were on the desk. All because I

continued to complain about my missing property.” (Docket # 61 at 5.) Massey also states

that Sergeant Doll, not a defendant, told him that Allen would watch videos of prison riots

and prison riot prevention procedures. (Docket # 61, ¶ 23.) According to Massey, his cell

was the closest cell to the staff desk where Allen would sit and use the staff computer.

(Docket # 62, Plaintiff’s Disp. Facts, ¶ 13.) Massey also states that Allen used a device

called “The Pipe,” which was used to ensure an accurate head count of inmates, to harass

Massey by dragging it and banging it on the wall outside Massey’s cell. (Id., ¶ 17.)

       3. Allen’s Version of Events

       Allen does not dispute that Massey got in a fight with his cellmate and was sent to

RHU. (Docket # 68, ¶ 7.) However, Allen states that he did not pack up Massey’s things on

the night he got sent to RHU. (Docket # 53, ¶ 10.) Massey’s personal items had been packed

up by the second shift staff, who put it at the officer’s station. (Id.) Other third-shift officers

who were under Allen’s supervision inventoried Massey’s personal property. (Id., ¶ 12.)

Allen “oversaw this process and signed the TLU Property Delivered to Inmate Form,” but

he never handled any of Massey’s personal property. (Id., ¶ 13.) Allen does admit that he

did tell Massey to write an inmate complaint about his missing property. (Id., ¶ 16.)

       Allen initially asserted that he did not know about Massey’s inmate complaint. (Id.)

Massey in his response materials, asserted that because Allen was interviewed by the

Complaint Examiner on February 15, 2017, about Massey’s inmate complaint concerning

his missing property, he knew. (Docket # 62, ¶¶ 15, 20.) Allen then clarified in his reply that

                                                4


          Case 2:20-cv-00031-NJ Filed 12/08/20 Page 4 of 11 Document 72
he understood Massey to be referring to the inmate complaint alleged in Massey’s complaint

concerning his missing legal materials, not the inmate complaint about his missing rug, hat,

and mittens. (Docket # 67 at 2, Docket # 68, ¶ 23.) Allen maintains he did not learn of the

inmate complaint concerning Massey’s legal materials until Massey filed this lawsuit in the

autumn of 2019. (Docket # 53, ¶ 16.) Allen does not dispute that he was interviewed for the

inmate complaint concerning the rug, hat, and mittens on February 15, 2017 and became

aware of it at that time. (Docket # 68, ¶ 23.) Allen points out that Massey complains about

retaliatory actions from September 2016 through March 2017, so there is only

approximately a one month overlap. (Docket # 67 at 3.) In response, Massey states that

Allen started his campaign for retaliation in August 2016 after Allen had a conversation

with another inmate who is friendly with Schumacher, William Wright, where Wright

convinced Allen that Massey bullies Schumacher. (Docket # 62, ¶ 20.)

       Allen states that he does not know what happened to Massey’s legal work and he

never handled it. (Docket # 53, ¶ 17.) He also states that while he is responsible for the mail,

officers under his supervision actually sort and handle the mail, and he never had contact

with Massey’s mail or instructed others to tamper with it. (Id., ¶ 28.) He further states that

he does not know anything about Massey’s affiliation with gangs or what gangs would be

Massey’s enemies, and he never told anyone about Massey’s protective custody history. (Id.,

¶¶ 18-20). Allen also denies that he had a conversation about Massey’s protective custody

history. (Id., ¶ 20; Docket # 68, ¶ 19.)

       Initially, there was confusion as to whether Massey alleged in his complaint that

Allen used the V-Building’s PA system to harass him with noises in the middle of the night.

(Docket # 68, ¶ 15.) Massey states that he never alleged that Allen used the PA system and

                                               5


          Case 2:20-cv-00031-NJ Filed 12/08/20 Page 5 of 11 Document 72
instead used the staff computer to harass him with noise. (Id.) Allen does not dispute for the

purposes of summary judgment that Massey meant to allege the staff computer sound

system. (Id.) He does dispute that he purposely played loud or disturbing sounds to harass

Massey and posits that the sounds Massey heard came from the dayroom TV which was 15-

20 feet from Massey’s cell. (Id., ¶ 16.) Allen states that the staff desk that had the computer

was approximately 30 feet from Massey’s cell, and if his door was closed, it was unlikely

that Massey could have heard the noise from the staff computer. (Id.) Allen also disputes

that he used “The Pipe” to harass Massey. (Id., ¶ 17)

                         SUMMARY JUDGMENT STANDARD

       The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). “Material facts” are those under the

applicable substantive law that “might affect the outcome of the suit.” See Anderson, 477

U.S. at 248. The mere existence of some factual dispute does not defeat a summary

judgment motion. A dispute over a “material fact” is “genuine” if “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.

       In evaluating a motion for summary judgment, the court must view all inferences

drawn from the underlying facts in the light most favorable to the nonmovant. Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). However, when the

nonmovant is the party with the ultimate burden of proof at trial, that party retains its

burden of producing evidence which would support a reasonable jury verdict. Celotex Corp.,

477 U.S. at 324. Evidence relied upon must be of a type that would be admissible at trial.
                                              6


         Case 2:20-cv-00031-NJ Filed 12/08/20 Page 6 of 11 Document 72
See Gunville v. Walker, 583 F.3d 979, 985 (7th Cir. 2009). To survive summary judgment, a

party cannot rely on his pleadings and “must set forth specific facts showing that there is a

genuine issue for trial.” Anderson, 477 U.S. at 248. “In short, ‘summary judgment is

appropriate if, on the record as a whole, a rational trier of fact could not find for the non-

moving party.’” Durkin v. Equifax Check Servs., Inc., 406 F.3d 410, 414 (7th Cir. 2005) (citing

Turner v. J.V.D.B. & Assoc., Inc., 330 F.3d 991, 994 (7th Cir. 2003)).

                                          ANALYSIS

       Massey asserts that Allen violated his First Amendment rights when he retaliated

against him for filing grievances about his missing property. The “First Amendment

prohibits government officials from subjecting an individual to retaliatory actions . . . for

speaking out.” Hartman v. Moore, 547 U.S. 250, 256 (2006). “To make out a prima facie case

on summary judgment, the plaintiff[] must show that (1) they engaged in activity protected

by the First Amendment; (2) they suffered a deprivation that would likely deter First

Amendment activity; and (3) the First Amendment activity was at least a motivating factor

in the [defendant’s] decision.” Thayer v. Chiczewski, 705 F.3d 237, 251 (7th Cir. 2012).

       Allen, for the purposes of summary judgment, concedes that Massey can meet the

first two elements. (Docket # 52 at 4.) The question then becomes whether Massey

establishes that the filing of his grievances was a motivating factor of Allen’s actions.

Massey alleges Allen’s retaliatory actions fall into three categories: 1) tampering with

Massey’s mail; 2) telling other inmates about his protective custody status and that he is a

snitch; and 3) harassing Massey with loud noise early in the morning. (Docket # 62, ¶ 21.)

Allen states that he never handled Massey’s mail or otherwise directed anyone to tamper

with his mail. (Docket # 53, ¶ 28.) Massey asserts only that Allen tampered with his legal

                                                7


          Case 2:20-cv-00031-NJ Filed 12/08/20 Page 7 of 11 Document 72
mail and offers no other evidence explaining when, where, or how Allen tampered with his

mail. (Docket # 53, ¶ 28.) Bald assertions that are not bolstered by more specific evidence

are insufficient to create a genuine issue of material fact. Drake v. Minn Mining & Mfg Co.,

134 F.3d 878, 887 (7th Cir. 1998). Thus, Massey fails to establish that Allen ever tampered

with his mail, let alone in retaliation for filing grievances.

       For the other two categories, there is a dispute as to whether Allen ever told anyone

about Massey’s protective custody status; whether he played loud and disturbing noises on

the staff computer; and whether he used “The Pipe” to make loud noises outside of

Massey’s cell. However, these disputes do not create material issues of fact because, when

taking the facts in a light most favorable to Massey, Massey still fails to establish a causal

connection between filing his grievances and Allen’s actions.

       First, many of Allen’s alleged actions took place prior to when Allen undisputedly

knew about Massey’s grievance. Massey alleges that Allen retaliated against him from the

time he filed his inmate complaint in the middle of September 2016 to the time he

transferred to the Wisconsin Resource Center on March 28, 2017. (Docket # 62, ¶ 21.)

However, Allen initially asserted in his brief supporting his summary judgment motion that

he was unaware of Massey’s grievance until he filed his lawsuit in the Fall of 2019, thinking

that Massey was referring to the grievance he alleged in his complaint concerning his

missing legal papers. (Docket # 53, ¶ 16.) Massey, in his response to Allen’s summary

judgment motion, countered with evidence that Allen was interviewed on February 15,

2017 as part of the investigation concerning his grievance about his rug. (Docket # 62, ¶¶

15, 20.) However, in his response, Massey did not present evidence that Allen knew about

his grievance concerning the legal papers prior to the filing of this suit. In his reply, Allen

                                                 8


          Case 2:20-cv-00031-NJ Filed 12/08/20 Page 8 of 11 Document 72
admitted that he was interviewed for the investigation related to the grievance about

Massey’s rug on February 15, 2017. (Docket # 53, ¶ 16.) Based on the record, then, it is

undisputed that Allen did not know about the grievance concerning the legal papers until

the lawsuit was filed, but he did learn of the grievance about the rug on February 15, 2017.

Thus, any actions that took place before February 15, 2017 could not be construed as

retaliatory acts because the record shows that Allen did not know about any grievance prior

to February 15. See Howard v. Terry, 527 F. App’x. 507, 510 (7th Cir. 2013) (affirming

dismissal of several defendants on a retaliation claim because they did not know about the

plaintiff’s grievance). Accordingly, Allen’s alleged “outing” of Massey as a snitch or

discussing Massey’s protective custody status with other inmates cannot be retaliatory

because Massey’s evidence proving these conversations occurred are from an Inmate

Complaint Appeal dated November 23, 2016. (Docket # 61-2 at 72.) As such, no reasonable

factfinder could conclude that Massey’s grievances motivated Allen’s alleged “outing” of

Massey as a snitch.

       Turning to Allen’s alleged actions between February 15, 2017 and March 28, 2017,

the facts, when taken in a light most favorable to Massey do not demonstrate they rise to the

level of retaliation. Regarding Allen’s alleged harassment by creating loud and disturbing

noises with the staff computer and “The Pipe,” Massey fails to establish that the filing of his

grievance had a causal connection to Allen’s use of the computer and “The Pipe” to make

noise. First, according to Massey’s own evidence, Allen was engaging in these activities well

before he learned about Massey’s grievance on February 15, 2017. (Docket # 61-1 at 38, 84-

86.) Second, Massey offers up another reason for Allen’s behavior that is not related to

Massey’s protected First Amendment action—that Allen wanted to harass Massey because

                                              9


         Case 2:20-cv-00031-NJ Filed 12/08/20 Page 9 of 11 Document 72
inmate William Wright told Allen that Massey bullies his cellmate. While, if true, that is

certainly an inappropriate motivation, it doesn’t rise to the level of a constitutional

violation—at least not within the confines of this case. Third, many of Massey’s allegations

related to Allen’s alleged retaliation using disturbing noise is based solely on his belief that

Allen was retaliating against him. Belief or speculation as to a defendant’s motive is

insufficient to demonstrate a causal connection between a plaintiff’s protected activity and a

defendant’s action. See Devbrow v. Gallegos, 735 F.3d 584, 587-88 (7th Cir. 2013) (citing

Springer v. Durfinger, 518 F.3d 479, 484 (7th Cir. 2008). Because Massey fails to establish that

his inmate complaints were a motivating factor for Allen’s alleged actions, I grant summary

judgment in Allen’s favor. Massey’s case is dismissed.

                                           ORDER

       NOW, THEREFORE, IT IS HEREBY ORDERED that Allen’s motion for

summary judgment (Docket # 51) is GRANTED.

       IT IS FURTHER ORDERED IT IS FURTHER ORDERED that this case is

DISMISSED. The Clerk of Court will enter judgment accordingly.

       This order and the judgment to follow are final. A dissatisfied party may appeal this

court’s decision to the Court of Appeals for the Seventh Circuit by filing in this court a

notice of appeal within 30 days of the entry of judgment. See Federal Rule of Appellate

Procedure 3, 4. This court may extend this deadline if a party timely requests an extension

and shows good cause or excusable neglect for not being able to meet the 30-day deadline.

See Federal Rule of Appellate Procedure 4(a)(5)(A).

       Under certain circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment under
                                              10


         Case 2:20-cv-00031-NJ Filed 12/08/20 Page 10 of 11 Document 72
Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil Procedure

59(e) must be filed within 28 days of the entry of judgment. The court cannot extend this

deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion under Federal Rule of

Civil Procedure 60(b) must be filed within a reasonable time, generally no more than one

year after the entry of the judgment. The court cannot extend this deadline. See Federal Rule

of Civil Procedure 6(b)(2).

       A party is expected to closely review all applicable rules and determine, what, if any,

further action is appropriate in a case



       Dated at Milwaukee, Wisconsin this 8th day of December, 2020.




                                                  BY THE COURT:



                                                  NANCY JOSEPH
                                                  United States Magistrate Judge




                                             11


         Case 2:20-cv-00031-NJ Filed 12/08/20 Page 11 of 11 Document 72
